Citation Nr: 0820578	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include as secondary to a service-connected 
left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1965 to 
January 1968 and from January 1991 to May 1991.  He also 
appears to have unverified period of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was brought before the Board in December 2006, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

A chronic lumbar spine disability was not manifested during 
the veteran's active duty service and any current lumbar 
spine disability is not otherwise related to such service or 
to the veteran's service-connected left knee disorder.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active duty service nor was it proximately caused or 
aggravated by the veteran's service-connected left knee 
disorder.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

The veteran received proper notification through May 2002 and 
October 2004 VCAA letters, which addressed the question of 
service connection on a direct basis.  The May 2002 and 
October 2004 notice letters advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to support his claim with appropriate evidence.  
Finally the letters advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

With regard to the question of secondary service connection, 
while VCAA notice was not provided directly to the veteran, 
the December 2006 Board remand discussed the appropriate 
regulatory provisions and Court precedent.  The veteran 
therefore had actual knowledge of the evidence needed to 
substantiate a secondary service connection claim.  Under 
these circumstances, the Board finds that any VCAA notice 
error with respect to this provision of notice is non-
prejudicial to the veteran, and that the Board may proceed 
with its decision.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV). (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, after the March 2006 notice letter 
and December 2006 Board remand were provided to the veteran, 
the claim was readjudicated in an October 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

The RO learned that the veteran's service treatment records 
(STRs) were unavailable, and established a formal finding of 
unavailability in August 2003.  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
accordance with the aforementioned cases as well as Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), the RO informed the 
veteran in a May 2003 letter that it was experiencing 
difficulty in obtaining the veteran's STRs and asked the 
veteran to submit any evidence pertaining to his STRs, as 
well as to provide any alternative documents that may 
substitute for STRs.  In addition, the RO contacted the US 
Army Reserve Center (USARC) for information regarding the 
whereabouts of the veteran's STRs.  The USARC responded in 
August 2003 that no records pertaining to the veteran were 
found.  As such, the Board finds that VA has fulfilled its 
heightened obligation to assist the veteran in obtaining 
relevant service records.

Post-service VA and private treatment records and reports are 
included in the claims folder.  The veteran has not 
identified any additional records that should be obtained 
prior to a decision in the instant case.  The veteran was 
afforded VA examinations for his spine disability in February 
2004 and April 2007.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6, 
which defines active duty, ACDUTRA and INACDUTRA.

Alternatively, and as discussed in the Board's December 2006 
remand, for secondary service connection, it must be shown 
that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the veteran. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that his currently diagnosed lumbar 
strain is directly related to an in-service thoracic back 
injury.  While the evidence of record indicates the veteran 
suffered thoracic back strain in June 1994, there is no 
indication that this injury resulted in a chronic lumbar 
spine disability.  As noted above, the veteran's STRs are 
unavailable through no fault of the veteran's, and thus, any 
service separation examination report cannot be reviewed by 
the Board.  The Board notes that, even when the veteran's 
service records are unavailable through no fault of his own, 
the law does not lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing service records.  See Cromer v. 
Nicholson, 19 Vet. App. 215.  Thus, the Board finds that 
there is no medical evidence indicating the veteran suffered 
an injury to or a disorder of the lumbar spine during in 
service or during a period of ACDUTRA or INACDUTRA. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran was first 
diagnosed with lumbosacral strain at a February 2004 VA 
examination, over ten years since the veteran's active 
service.  This lapse in time between active service and the 
first diagnosis of lumbosacral strain weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

Finally, the veteran has proffered no competent evidence 
relating his low back disability to service.  While the 
February 2004 VA examination determined that it was as likely 
as not the veteran's complaints of thoracic pain were related 
to thoracic strain that he suffered during a period of 
ACDUTRA, for which the veteran was granted service 
connection, the examiner made no such conclusion with respect 
to his lumbar spine.  Rather, the examiner specifically 
concluded that it was more likely that the veteran's lower 
spine condition was related to chronic degenerative changes 
related to aging, obesity, and musculoskeletal deconditioning 
due to physical inactivity and a genetic predisposition for 
osteoarthritic conditions.  

With respect to secondary service connection, the February 
2004 VA examination appears to suggest a possible link 
between the veteran's service-connected left knee disorder 
and his lumbar spine disability.  Specifically, the examiner 
stated that the veteran's lumbar spine was aggravated by 
deconditioning due to his left knee pain.  No rationale was 
provided.  There is also no indication that the record was 
reviewed.

The veteran was then provided a second VA examination in 
April 2007.  After reviewing claims file and relevant medical 
literature and performing a physical examination, the April 
2007 VA examiner opined that it is less than likely that the 
veteran's lumbar strain is related to or was aggravated by 
his service-connected left knee disorder.  The April VA 
examiner found the veteran's lumbar spine disability to be 
more likely due to chronic degenerative changes as a result 
of age, obesity and physical inactivity.  The examiner added 
that review of orthopedic literature revealed no studies to 
support the contention that the veteran's left knee 
disability had had a collateral affect on his lumbar spine.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, 
the Board finds the April 2007 VA examination report to be 
more probative.  The April 2007 examination report included a 
review of the claims folder and a rationale for the opinions 
provided.

In sum, there is no competent medical evidence of record to 
support the veteran's assertion that his current lumbar spine 
disability is etiologically related to his active service.  
In addition, the preponderance of the evidence is against the 
finding that his service-connected left knee disorder is the 
proximate cause of or has aggravated his current lumbar spine 
disability.  In this regard, a VA examiner opined that the 
veteran's lumbar strain is not proximately due to or 
aggravated by his left knee disorder.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a lumbar spine 
disability, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a lumbar spine disability is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


